JENKINS, Circuit Judge
(concurring). I agree to the affirmance of this decree. I have doubted whether that which Shuman accomplished was not the result merely of mechanical skill. The line of demarkation between invention and mechanical skill is not well defined, and is often, especially in this age of improvement, difficult to follow. In case of doubt the law has wisely required the consideration of certain facts outside the question of invention or mechanical skill to resolve the doubt. The patent itself is, in a restricted sense, prima facie evidence of novelty and invention. J. *957J. Warren Co. v. Rosenblatt, 53 U. S. App. 234, 25 C. C. A. 625, and 80 Fed. 540; and, when the question of invention is doubtful, the presumption of validity should have due consideration. In such case, also, the success which lias attended the patented thing ought not to be overlooked, and. should be given due weight. It is true that the success may have resulted in large measure from the exercise of business energy and of liberal advertisement, but no enduring success could be attained unless the thing patented had merit. In the case in hand, inhuman cannot be regarded as a pioneer. Others, and notably Armstrong, had conceived the thought of wire-glass, and provided certain means for the manufacture; but they never achieved success, or pointed out any practical means for its accomplishment. There was no wire-glass in use or upon the market, either in Europe or in this country, when Shuman obtained Ms patent. Charging Mm, as we must, with knowledge of the prior art, he was not the first to conceivfe the idea of wire-glass, but was the first to make it possible. It is easy after the event to see how simple an act turned failure into success; but prior to the time of ¡-human no mechanical skill had solved the problem, and, if we may credit the testimony of this record, those engaged in the art were diligently at work to accomplish that which only Shuman effected. He has given to the world a new, useful, and valuable product. He succeeded where’ all others failed. In such case, 1 think, the principle asserted by the supreme court in The Barbed-Wire Patent, 143 U. S. 275, 12 Sup. Ct. 443, 450, 36 L. Ed. 154, and similar cases should be applied:
“Under smell circumstances courts liave not been, reluctant to sustain a patent to the man who has taken the final step which has turned a failure into a success. In the law of patents it is the last step that wins.”